DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on March 1, 2021 and October 20, 2020 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Twenty-two (22) sheets of drawings were filed on May 19, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-10 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,545,293 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10,545,293 B2 at least disclose or suggest all of the limitation of claims 1-7, 9-10 and 17-19 of the present application.
Regarding claim 1; U.S. Patent No. 10,545,392 B2 claims an assembly (see claim 1, column 9, lines 63-64) comprising:
a substrate comprising a surface (claim 1, column 10, line 1); 
an optical fiber bonded to the surface of the substrate (see line 4 of claim 1); and 
a laser bond area between the optical fiber and the surface of the substrate (see claim 1, column 10, lines 4-7, and claim 7, column 10, lines 23-27, wherein the bond area comprises laser-melted material and is, therefore, a laser bond area); 
wherein the laser bond area comprises one or more elements not present in the optical fiber and the substrate outside of the laser bond area (a film is present on the substrate (a film is present on the substrate that comprises a material not present in the optical fiber or substrate, wherein laser-melted material of the substrate must inherently include elements of the film on the substrate, and therefore, the laser-melted material in the laser bond area comprises one or more film elements not present in the optical fiber and the substrate outside of the laser bond area; see claims 1-7, column 9, line 63, through column 10, line 27).  
Regarding claim 2; U.S. Patent No. 10,545,392 B2 claims at least one film layer disposed on the surface of the substrate, wherein the at least one film layer has an absorption of a wavelength of a laser beam to melt the material of the substrate at the bond area (see claim 1, column 10, lines 8-10), but does not specifically claim that the at least one film layer has an absorption of at least 15% at a wavelength within a range of 300 nm to 5 µm, including endpoints.  Lasers having wavelengths within the range of 300 nm to 5 µm, including endpoints, are known to one of ordinary skill in the art.  Given the claimed invention of U.S. Patent No. 10,545,392 B2, one of ordinary skill in the art would have found it obvious to choose a film with an absorption of a desired laser sufficient to perform the claimed function, including a film that has an absorption of at least 15% at a wavelength within a range of 300 nm to 5 µm, including endpoints, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 3; U.S. Patent No. 10,545,392 B2 claims that the at least one film layer comprises a metal (see claims 2 and 3, column 10, lines 11-16), but does not specifically claim that the laser bond area comprises metal particles having a maximum width of less than or equal to 500 nm.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to select a metal film with metal particles having a maximum width that allows the film to perform the claimed function efficiently, including a width of less than or equal to 500 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 4; U.S. Patent No. 10,545,392 B2 claims that the substrate comprises silicon or glass and that the thin film may comprise stainless steel (see claims 2, 5 and 6, column 10, lines 11-22), and thus suggests that the laser bond area, which is formed by melting the substrate with thin film is not electrically conductive.  
Regarding claim 5; U.S. Patent No. 10,545,392 B2 claims that the at least one film layer comprises a metal (see claims 2 and 3, column 10, lines 11-16), and the at least one film layer has a thickness of less than or equal to 300 nm (see claim 4, column 10, lines 17-18, wherein the presently claim range is entirely within the claimed range of claim 4, and thus covered by the scope of claim 4).  
Regarding claim 6; U.S. Patent No. 10,545,392 B2 claims at least one film layer disposed on the surface of the substrate, wherein the at least one film layer has an absorption of a wavelength of a laser beam to melt the material of the substrate at the bond area (see claim 1, column 10, lines 8-10), but does not specifically claim that the absorption of the at least one film layer is within a range of 20% and 80% including endpoints at a wavelength within the range of 400 nm and 3 µm, including endpoints.  Lasers having wavelengths within the range of 400 nm to 3 µm, including endpoints, are known to one of ordinary skill in the art.  Given the claimed invention of U.S. Patent No. 10,545,392 B2, one of ordinary skill in the art would have found it obvious to choose a film with an absorption of a desired laser sufficient to perform the claimed function, including a film that has an absorption within a range of 20% and 80% including endpoints at a wavelength within the range of 400 nm and 3 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 7; U.S. Patent No. 10,545,392 B2 claims at least one film layer disposed on the surface of the substrate, wherein the at least one film layer has an absorption of a wavelength of a laser beam to melt the material of the substrate at the bond area (see claim 1, column 10, lines 8-10), but does not specifically claim that the absorption of the at least one film layer is within a range of 20% and 80% including endpoints at a wavelength within the range of 300 nm and 3 µm, including endpoints.  Lasers having wavelengths within the range of 300 nm to 3 µm, including endpoints, are known to one of ordinary skill in the art.  Given the claimed invention of U.S. Patent No. 10,545,392 B2, one of ordinary skill in the art would have found it obvious to choose a film with an absorption of a desired laser sufficient to perform the claimed function, including a film that has an absorption within a range of 20% and 80% including endpoints at a wavelength within the range of 300 nm and 3 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 9; U.S. Patent No. 10,545,392 B2 claims at least one film layer disposed on the surface of the substrate, wherein the at least one film layer has an absorption of a wavelength of a laser beam to melt the material of the substrate at the bond area (see claim 1, column 10, lines 8-10), but does not specifically claim that the absorption of the at least one film layer is within a range of 20% and 80% including endpoints at a wavelength within the range of 2.6 µm and 3 µm, including endpoints.  Lasers having wavelengths within the range of 2.6 µm to 3 µm, including endpoints, are known to one of ordinary skill in the art.  Given the claimed invention of U.S. Patent No. 10,545,392 B2, one of ordinary skill in the art would have found it obvious to choose a film with an absorption of a desired laser sufficient to perform the claimed function, including a film that has an absorption within a range of 20% and 80% including endpoints at a wavelength within the range of  2.6 µm and 3 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
	Regarding claim 10; U.S. Patent No. 10,545,392 B2 claims that the at least one film layer has a thickness of less than or equal to 10 nm (see claim 4, column 10, lines 17-18, wherein the presently claim range is entirely within the claimed range of claim 4, and thus covered by the scope of claim 4).  
 Regarding claim 17; one of ordinary skill in the art would have found it obvious to use an optical fiber comprising fused silica, which is one of the most common materials employed for the formation of optical fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
Regarding claim 18; one of ordinary skill in the art would have found it obvious to further provide a connector housing, wherein the substrate and the optical fiber are disposed within the connector housing for the purpose of connecting the optical fibers to additional optical transmission elements to transmit from and/or receive signals into the optical fibers in a known manner in the art.  
Regarding claim 19. U.S. Patent No. 10,545,392 B2 claims that the optical fiber is one of a plurality of optical fibers bonded to the surface of the substrate in a similar manner, and for each optical fiber of the plurality of optical fibers, the laser bond area is one of a plurality of laser bond areas that are spaced apart from each other along a length of the optical fiber (see claims 7 and 8, column 10, lines 23-30).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada, Fumio (JP 63-69734 A).
Regarding claims 1, 17; Wada, Fumio (JP 63-39734 A) discloses an assembly (see Figure 1(a)) comprising: 
a substrate (substrate 2 made of quartz glass; see abstract) comprising a surface; 
an optical fiber (glass optical fiber 1; see the title and abstract) bonded to the surface of the substrate (2); and 
a laser bond area (a lower power laser is used to melt metal material 3, thereby forming a laser-bond area where material 3 is located; see the action and example paragraphs in the machine translation of JP 63-39734 A)  between the optical fiber (1) and the surface of the substrate (2), 
wherein the laser bond area comprises one or more elements (metal alkoxide elements; material 3 is a metal alkoxide; see the abstract) not present in the optical fiber (1) and the substrate (2) outside of the laser bond area; and  
wherein the optical fiber (1) comprises fused silica (quartz glass; see the example in the machine translation of JP 63-39734).
Claims 1, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dautartas et al. (EP 1 176 440 A1).
Regarding claims 1, 15, and 17; Dautartas et al. (EP 1 176 440 A1) discloses an assembly (see Figure 6, paragraph 19 and claims 1-12) comprising: 
a substrate (substrate 7; see Figure 6, paragraph 19 and claim 1) comprising a surface; 
an optical fiber (oxide member 8; see Figure 6, paragraph 19 and claim 3) bonded to the surface of the substrate (7); and 
a laser bond area (bonded interface between member 8 and the aluminum surface 11 of substrate 7)  between the optical fiber (8) and the surface of the substrate (7; aluminum surface 11 of substrate 7; see claim 1), 
wherein the laser bond area comprises one or more elements (aluminum) not present in the optical fiber (8) and the substrate (7) outside of the laser bond area; 
wherein the optical fiber (8) has a first coefficient of thermal expansion, the substrate (substrate 7 with aluminum layer 11) has a second coefficient of thermal expansion, and the laser bond area has a third coefficient of thermal expansion that is between the first coefficient of thermal expansion and the second coefficient of thermal expansion (this is inherently true in the bond region wherein the two materials have been bonded by application of heat by a laser); and  
wherein the optical fiber (8) comprises fused silica (see claims 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wada, Fumio (JP 63-69734 A) in view of Asai et al. (JP 2005-165200 A).
Regarding claim 18; Wada, Fumio discloses an optical fiber attached to a substrate, but does not disclose that the substrate and the optical fiber are disposed within the connector housing.  Asai teaches that an optical fiber(s) (3) may be attached to a substrate (7) at a bonding location (9) and placed within a connector housing (1) for the purpose of connecting the optical fibers to an optical element (5) to form an optical module (see Figures 1-4).  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a connector housing and to dispose the substrate and the optical fiber within the connector housing in the invention of Wada, Fumio for the purpose of forming an optical module and connecting the fiber to additional optical elements for transmission and/or reception of an optical signal in a desired system.
Regarding claim 19; Wada, Fumio discloses that the laser bond area (3) is one of a plurality of laser bond areas (3; see Figure 1(a)) that are spaced apart from each other along a length of the optical fiber (1).  Wada, Fumio does not disclose that the optical fiber (1) is one of a plurality of optical fibers bonded to the surface of the substrate in a similar manner, and for each optical fiber of the plurality of optical fibers.  Asai et al. teaches that a plurality of optical fiber (3a) may be bonded to a substrate (2) in an optical module.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a plurality of optical fibers (1) in the invention of Wada, Fumio, wherein each optical fiber is bonded to the substrate (2) at a plurality of laser bond areas (3) that are spaced apparat from each other along the length of the optical fiber (1) to provide for increased optical transmission capacity on the substrate (2).

Allowable Subject Matter
Claims 2-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection of claims 2-7, 9, and 10, which is set forth above, is overcome.
Claims 20 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
the assembly defined by claim 2, comprising at least one film layer disposed on the surface of the substrate, wherein the at least one film layer has an absorption of at least 15% at a wavelength within a range of 300 nm to 5 µm, including endpoints, in combination with all of the limitations of base claim 1;
the assembly defined by claim 16, wherein the substrate comprises glass having a hydroxyl (-OH) concentration greater than or equal to 300 ppm in combination with all of the limitations of base claim 1; or
the assembly, defined by claim 20 comprising: 
a glass-based substrate comprising a planar surface, wherein: 
the glass-based substrate has a hydroxyl (-OH) concentration greater than or equal to 300 ppm; and 
the glass-based substrate has an absorption of at least 15% at a wavelength within a range of 2.5 µm and 3 µm; and
 an optical fiber bonded to the planar surface of the glass-based substrate by a laser bond area.  
Claims 3-14 depend from claim 2; and claim 21 depends from claim 20.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Musk (US 6,440,776 B1) discloses a an optical fiber (1) bonded to a substrate (3) by localized melting (8) of the substrate due to application of a laser (see Figures 1 and 2; see the entire disclosure);
Fujiwara et al. (JP 57-029021 A) discloses a method of attaching a fiber (10; see Figure 3 and the abstract) to a substrate (14) having a film (11,12,13) thereon by application of a laser beam to fix the fiber (see the abstract); and
Musk (EP 1 240 971 A2) discloses a method if fixing a fiber (1) onto a substrate (3) by application of a laser to join components to the substrate to hold the fiber (see the entire disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874